Citation Nr: 0029479	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  98-12 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tiredness, to 
included chronic fatigue syndrome and fatigue due to 
undiagnosed illness.  

2.  Entitlement to service connection for night sweats.  

3.  Entitlement to service connection for a disability of the 
joints.  

4.  Entitlement to service connection for memory loss.  

5.  Entitlement to service connection for a skin rash on the 
right foot.  

6.  Entitlement to an effective date earlier than November 2, 
1994 for service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to March 
1966 and from December 1990 to May 1991.  He served in 
Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by Department of Veterans 
Affairs (VA) Regional Offices (RO's).  

In October 1998, the veteran testified before a hearing 
officer at the RO.  Review of the transcript shows that the 
hearing officer explained fully the issues and suggested the 
submission of additional evidence.  Cf. 38 C.F.R. 
§ 3.103(c)(2) (1999).  

The issues of service connection for fatigue and for joint 
disability are addressed in the remand appended to this 
decision.


FINDINGS OF FACT

1.  The veteran has provided evidence of injury by exposure 
to smoke and chemicals during his Gulf War service.  

2.  The veteran has night sweats as a result of disease or 
injury during his Gulf War service.  

3.  The veteran does not have a current memory loss 
disability.  

4.  There is no evidence of objective indications of chronic 
memory loss being manifest during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

5.  There are no objective indications of a current chronic 
memory loss being manifest to a degree of 10 percent or more.  

6.  There is no evidence that the veteran currently has a 
skin rash on the right foot.  

7.  There is no evidence of objective indications of a 
chronic skin rash on the right foot being manifest during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  

8.  There is no evidence of objective indications of a 
chronic skin rash on the right foot being manifest to a 
degree of 10 percent or more.  

9.  The veteran is service connected for headaches due to 
undiagnosed illness effective November 2, 1994.  

10.  The veteran's formal claim for VA compensation, received 
in September 1992, did not claim benefits for headaches.  

11.  The veteran's informal claim for service connection for 
headaches was received on August 11, 1993.  


CONCLUSIONS OF LAW

1.  Night sweats were incurred in active wartime service.  
38 U.S.C.A. §§ 101(16), 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  

2.  A memory loss disability was not incurred in or 
aggravated by active wartime service and memory loss as a 
symptom of an undiagnosed illness may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1117 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999).  

5.  Skin rash on the right foot was not incurred in active 
wartime service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

6.  The effective date for service connection for headaches 
is August 11, 1993.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. §§ 3.157, 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The rating decisions, statement of the case and supplements 
adequately informed the veteran of the lack of evidence to 
support his claims in accordance with 38 U.S.C.A. 5103 (West 
1991).  See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996).  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The nexus between service and the current disability can be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Establishing 
direct service connection for a disability that was not 
clearly present in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required. Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  Satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. §1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1999).  Here, the evidence shows that the veteran 
served in the Gulf and that he was not actually in combat.  

For claims for service connection for an undiagnosed illness, 
the United States Court of Appeals for Veterans Claims 
(Veterans Claims Court) has held that in order to establish a 
well-grounded claim pursuant to 38 U.S.C.A. § 1117 (West 
1991) and 38 C.F.R. § 3.317 (1999), a claimant need only 
present some evidence (1) that he or she is a "Persian Gulf 
veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of [38 C.F.R. § 3.317]"; 
(3) which "became manifest either during active military, 
naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001"; and (4) 
that such symptomatology "[b]y history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis." 38 C.F.R. § 3.317(a) (1999).  
Neuman v. West, 14 Vet. App. 12, 22, 23 (2000).  Here, the 
first requirement is met; the evidence shows the veteran 
served in the Gulf.  

Sweating

In September 1992, the veteran claimed benefits for sweating 
at night.  In April 1993, an RO denied service connection for 
sweating.  The veteran again claimed night sweating in his 
August 1993 notice of disagreement.  

The veteran has reported Gulf service with exposure to smoke 
and chemicals.  This is competent evidence of injury in 
service.  In a letter dated in January 1993, a VA physician 
reported that the veteran experienced night sweats and other 
symptoms since the Gulf War.  This statement identifies a 
current disability, manifested by night sweats, and connects 
it to the veteran's Gulf War service.  This physician's 
statement provides evidence of current disability and 
connects that disability to disease or injury in service. 

On a VA general medical examination, in October 1997, the 
veteran reported that he suffered from night sweats since his 
return from the Gulf in May 1991.  The night sweats were 
reported to last all night; he was soaking wet with sweat on 
awakening in the morning.  The doctor diagnosed chronic night 
sweats.  

In a February 1998 statement, the veteran's wife certified 
that the veteran had night sweats and that she noticed them 
when he first returned from service.  Similar information was 
certified in an April 1998 statement.  

In October 1998, the veteran provided sworn testimony of 
sweating at night and awaking soaking wet with sweat, despite 
keeping the room cool.  

The veteran and his wife have given sworn or certified 
statements that he has excess sweating at night and that the 
condition began upon his return from Gulf War service.  At 
least 2 VA physicians have diagnosed night sweats and one has 
connected them to service.  There is no evidence that the 
veteran does not have night sweats or that they are due to an 
intercurrent cause.  Consequently, the evidence supports 
service connection for night sweats under the usual analysis 
for service-connected disabilities.  Resort to the 
presumptions for disabilities due to undiagnosed illness is 
not necessary and would not result in a greater benefit.  
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Memory Loss

The veteran has reported Gulf service with exposure to smoke 
and chemicals.  This is competent evidence of injury in 
service.  In a letter dated in January 1993, a VA physician 
reported that the veteran experienced memory problems and 
other symptoms since the Gulf War.  This statement identifies 
a current disability, manifested by memory problems, and 
connects it to the veteran's Gulf War service.  This 
physician's statement provides evidence of current disability 
and connects that disability to disease or injury in service. 

In a letter dated in July 1994, a private physician, John L. 
Wilson, M.D., discussed the veteran's Gulf War exposure.  The 
doctor's assessment of the veteran's current disability was 
that he was suffering from immune dysfunction, fatigue, 
headaches and memory loss.  The doctor connected the current 
disability to the veteran's chemical exposure.  This letter 
also provides evidence of current disability, injury in 
service and a medical opinion linking the current disability 
to injury in service. 

In addressing the merits of a service connection claim, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board notes the RO's emphasis on the lack of evidence in 
the service medical records.  The claimed disability does not 
have to be manifested during service.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(d) (1999).  

Here, the claim must be denied because the preponderance of 
evidence shows that the veteran does not have a disability 
manifested by memory loss.  

The claim is supported by the October 1993 letter from the VA 
physician which reported that the veteran experienced memory 
problems.  This is evidence and it carries some weight; 
however, there is no report of symptomatology, testing, or 
other factors to explain any basis for the opinion that a 
memory loss actually exists.  

Dr. Wilson's July 1994 letter is also evidence supporting the 
claim and it carries some weight; however, there is no 
explanation symptomatology, testing, or other factors to 
explain any basis for the opinion that a memory loss actually 
exists.  

February and April 1998 statements from the veteran's wife 
refer to memory loss without details.  

In October 1998, the veteran testified of experiencing a 
memory loss since his return from Gulf War service.  

The service medical records do not contain any findings, 
diagnoses or treatment to support the claim of memory loss.  

The veteran was examined for his civilian employment in April 
and May 1991.  There was no evidence pertaining to memory 
loss.  

Numerous statements from the veteran's co-workers do not 
reflect memory loss or any impact of memory deficits on his 
job performance.  

Several examination reports are against the veteran having a 
memory loss.  On annual examination for reserve service, in 
March 1992, the veteran reported that he did not have a 
memory loss.  A physician found his neurologic and 
psychiatric status to be normal.   

The veteran was given a VA examination in October 1992.  
There were no complaints, findings or diagnoses of memory 
loss.  On the psychiatric portion of the examination, the 
doctor indicated that there was no memory change.  

The report of the October 1997 VA mental examination reflects 
the veteran's complaints of forgetfulness.  The veteran said 
that he forgot names of streets, store locations, and things 
he intended to do.  On mental status examination, 
intellectual functioning was average or above.  The veteran's 
fund of general knowledge was within normal limits.  He could 
recall 2 of 3 unrelated words after 5 minutes.  Remote memory 
appeared intact.  Concentration and intermediate memory 
appeared slightly below average.  It was the diagnostic 
impression that there was no psychiatric disorder.  

On the October 1997 VA general medical examination, the 
veteran reported that he suffered from short term memory loss 
since returning from the Gulf.  He described his wife telling 
him something before work and forgetting if he did not write 
it down.  The doctor stated that he tested the veteran for 
memory loss and none was found.  

The veteran has subjective complaints of memory loss and 
these complaints were endorsed by his wife and doctors.  
There is no objective evidence that the veteran has memory 
deficits affecting his social or industrial functioning.  
Unlike other supporting medical reports, the VA examination 
reports were based on objective examination.  Consequently, 
the Board finds that the objective examinations by VA 
physicians are more probative than the evidence supporting 
the claim.  The evidence on this point is not in approximate 
balance.  The VA examination reports provide a preponderance 
of evidence which establish that the veteran does not have a 
memory loss.  38 U.S.C.A. § 5107(b) (West 1991).  Since the 
veteran does not have the disability, service connection can 
not be granted.  Cf. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The Board has considered the presumptions for manifestations 
of undiagnosed illness of a Gulf War veteran under 
38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 (1999).  A 
chronic disability must be manifested over a period of 6 
months.  38 C.F.R. § 3.317(a)(3) (1999).  There is no 
evidence of objective indications of chronic memory loss 
which became manifest during active service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
Further, there is no evidence of objective indications of 
chronic memory loss which became manifest to a degree of 10 
percent or more disabling, since service.  As there is no 
objective indication of memory disability during or since 
Gulf service, there is no basis for service connection under 
the presumptions provided for undiagnosed illness.  
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Rash of the Right Foot

The presumptions for a Gulf War veteran under 38 U.S.C.A. § 
1117 (West 1991) and 38 C.F.R. § 3.317 (1999), lessen the 
evidence requirement for a current disability.  A diagnosis 
from a medical professional is not required.  However, there 
must be objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms such as those listed in paragraph 
(b) of 38 C.F.R. § 3.317 and which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001.  

The reports from the veteran's private physicians do not 
diagnose a rash.  The statements from the veteran's private 
doctors and lay witnesses do not identify objective 
indications of a rash.  

On his annual examination for reserve service, in March 1992, 
the veteran's skin and feet were normal.  

On his October 1992 VA Gulf War examination, the veteran's 
skin was normal.  

On VA examination in December 1992, the veteran reported that 
he had a rash on his right foot which lasted one week and 
left a scar.  The examiner noted a .5 by 1 centimeter scar 
over the dorsum of the right foot.  The diagnosis was status 
post dermatitis of right foot with residual scar.  The record 
does not reflect any further evidence of scarring or other 
residuals.  

On a February 1994 VA examination, it was reported that there 
was no history of a rash after serving in Southwest Asia.  
The physician did not identify or diagnosis any residuals.  

The veteran's feet were specifically examined by VA in 
October 1997 and there were no complaints or findings of a 
rash.  

In his sworn testimony at his October 1998 RO hearing, the 
veteran candidly admitted that the rash just happened one 
time and went away in about 3 weeks.  

Here, the claim for service connection for a rash must be 
denied because, while the rash and residuals were briefly 
symptomatic at one time, there is no evidence of current 
disability.  There is also no diagnosis of a current 
disability by a trained medical professional which might 
satisfy the usual requirements for service connection.  

Again, the Board has considered the presumptions for 
manifestations of undiagnosed illness of a Gulf War veteran 
under 38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 
(1999).  A chronic disability must be manifested over a 
period of 6 months.  38 C.F.R. § 3.317(a)(3) (1999).  The 
veteran candidly admits the rash lasted 3 weeks and has not 
been manifested since then.  There is no evidence of 
objective indications of a chronic skin rash of the right 
foot becoming manifest during active service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
Further, there is no evidence of objective indications of a 
chronic skin rash of the right foot becoming manifest to a 
degree of 10 percent or more disabling, since the veteran's 
Gulf service.  As there is no objective indication of a 
chronic skin rash of the right foot becoming manifest during 
or since Gulf service, there is no basis for service 
connection under the presumptions provided for undiagnosed 
illness.  38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Entitlement to an Effective Date Earlier Than November 2, 
1994 
for Service Connection for Headaches

A May 1998 rating decision granted service connection for 
headaches due to undiagnosed illness, rated as 10 percent 
disabling.  The effective date was November 2, 1994.  

Public Law 103-446 [38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. 
§ 3.317 (1999)] went into effect on November 2, 1994.  That 
statute was liberalizing legislation, creating a new basis 
for benefits.  Benefits under such a liberalizing law can not 
be paid before the effective date of the law.  38 U.S.C.A. 
§ 5110(g) (West 1991); 38 C.F.R. §§ 3.114(a), 3.400(p) 
(1999).  

The representative argues that the provisions of the 
regulation allow for retroactive payment.  Retroactive 
payments may be made, but may not be effective earlier than 
the effective date of the liberalizing law which authorizes 
compensation.  

The law on this point is clear on its face: 

Subject to the provisions of section 5101 
of this title, where compensation, 
dependency and indemnity compensation, or 
pension is awarded or increased pursuant 
to any Act or administrative issue, the 
effective date of such award or increase 
shall be fixed in accordance with the 
facts found but shall not be earlier than 
the effective date of the Act or 
administrative issue. In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of 
administrative determination of 
entitlement, whichever is earlier.  

38 U.S.C.A. § 5110(g) (West 1991) (emphasis added).  

The regulations provide for retroactive awards in those cases 
where a claim is made after the effective date of a 
liberalizing law.  The regulations are not contrary to the 
law and do not provide a basis for retroactive benefits 
earlier than the effective date of the liberalizing law.  

Effective date of award.  Where pension, 
compensation, or dependency and indemnity 
compensation is awarded or increased 
pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the  
Secretary or by the Secretary's 
direction, the effective date of such 
award or increase shall be fixed in 
accordance with the facts found, but  
shall not be earlier than the effective 
date of the act or administrative issue.  
Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.  
(1) If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be  authorized from the effective 
date of the law or VA issue.  
(2) If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be  authorized for a 
period of 1 year prior to the date of 
administrative  determination of 
entitlement.  
(3) If a claim is reviewed at the request 
of the claimant more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request. 

38 C.F.R. § 3.114(a) (1999).  

Since there is no legal basis for an effective date earlier 
than November 2, 1994 for service connection for headaches 
due to undiagnosed illness the claim for an effective date 
earlier than November 2, 1994 for service connection for 
headaches due to undiagnosed illness must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

However, VA must construe claims liberally, and a claim for 
service connection requires consideration by VA under all 
theories of entitlement.  An earlier effective date for 
service connection for headaches (not due to undiagnosed 
illness) could be assigned if the usual criteria for service 
connection were met at an earlier date.  

The date of an award of disability compensation shall be the 
day following the date of release from active service, if the 
application is received within one year of the date of 
release; otherwise, the effective date of an award based on 
an original claim shall be fixed in accordance with facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a), (b)(1) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).  

Here, there is no dispute that a claim was not filed within a 
year after the veteran was released from active service.  He 
concluded his active service on May 16, 1991.  His original 
claim for VA compensation was received by the RO on September 
29, 1992, more than a year later.  

The veteran has argued that service connection for headaches 
should be effective as of the date his claim was received in 
September 1992.  However, a claim specifically for headaches 
was not received at that time.  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C. 5101(a); 38 C.F.R. 
§ 3.151 (1999).  The prescribed form requires the claimant to 
identify the disabilities for which he is claiming benefits.  
The claim form submitted by the veteran in September 1992 
identified being tired, shortness of breath, muscle spasm in 
his back, sweating at night and a rash on the right foot.  
The veteran did not mention headaches.  Consequently, the 
September 1992 claim cannot be considered to include 
headaches.  

Service medical records were received and did not include any 
chronic headache complaints or findings.  A March 1992 annual 
examination, for reserve service, includes a standard history 
question to which the veteran responded that he did not have 
frequent or severe headaches.  

The report of an October 1992 VA Gulf War veteran examination 
does not reveal any headache complaints.  

There was no complaint of headaches on the December 1992 VA 
examination.  

In a letter received on August 11, 1993, the veteran stated, 
in pertinent part: "The cause of my other symptoms 
[including] headaches...are still being tested at the VA 
hospital in Tuskegee...At this time I am resubmitting my 
claim."  This is the earliest communication from the veteran 
to the RO regarding headaches.

In a letter dated in October 1993, a VA physician told of 
treating the veteran for various symptoms, without any report 
of headaches.  

On his February 11, 1994 VA examination, the veteran 
complained that throbbing occipital and frontal headaches 
started while serving in the Gulf, after exposure to oil well 
fires.  Examination was negative.  There was no headache 
diagnosis.  

The report of a March 1994 VA consultation shows the veteran 
complained of headaches and other symptoms.  Further 
evaluation was recommended.  

A VA clinical note dated in April 1994 reflects a 
neuropsychological evaluation.  No complaints or findings of 
headache were indicated.  

In his July 1994 letter, Dr. Wilson stated that the veteran 
had been referred for evaluation of symptoms including 
headaches.  A history of exposure to various things including 
kerosene heaters and oil well fires was noted.  The veteran 
had various laboratory tests.  The doctor's assessment was 
that the veteran was suffering from various conditions, 
including headaches.  The doctor stated that the results were 
consistent in part with effects of chemical exposure on the 
veteran's systems.  

On the April 1997 VA neurologic examination the veteran 
reported experiencing headaches since his return from the 
Gulf.  They currently occurred about once a week.  There was 
no nausea, vomiting or blurred vision.  There was no 
aggravating factor.  Examination did not disclose any 
abnormalities.  The diagnosis was vascular and tension 
headaches.  

The veteran was examined by VA for his headache complaints in 
October 1997.  He reported frontal, occipital and bitemporal 
headaches since returning from the Gulf.  The headaches had 
been on a daily basis, frequency had decreased, and recently 
increased again to once daily.  Objective neurological 
findings were intact.  The diagnosis was tension headaches.  

Some internal VA guidance has indicated that symptom-based 
diagnoses such as (but not limited to) myalgia, arthralgia, 
headache and diarrhea are not considered as diagnosed 
conditions for compensation purposes.  As to these 
conditions, there has been no rule making in accordance with 
the Administrative Procedures Act.  There has been no 
specific evidence in this case, from a medical professional 
or other competent witness, to the effect that the veteran's 
headaches are not a disability due to disease or injury for 
which service connection can be granted.  The case law is to 
the contrary.  

Recently, a case in the United States Court of Appeals for 
the Federal Circuit discussed a case in which a diagnosis of 
headaches was one part of a well grounded claim.  Cf. Elkins 
v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000).  The 
Veterans Claims Court had held that evidence of current 
headaches met the claimant's burden of showing a current 
disability for the purposes of establishing the first prong 
of a well-grounded claim.  The Offices of the United States 
Attorney General and VA General Counsel did not challenge 
that determination and it was accepted by the Federal Circuit 
which decided the case on other grounds.  In this case, there 
is no medical evidence that the veteran's headaches are not a 
disability due to disease or injury, for which service 
connection can be granted.  

In the Board's judgment, the evidence supports a grant of 
service connection for headaches without resort to the 
liberalizing provisions of 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a).  That is, there is medical evidence of current 
disability linked by medical opinion to service.  Therefore, 
the effective date provisions of 38 U.S.C.A. § 5110(a), not 
§ 5110(g) apply.  

The effective date will be the date that the claim was 
received.  38 U.S.C.A. § 5110(a).  The original claim, 
received in September 1992, did not claim benefits for a 
headache disability.  Since that was not the date of receipt 
of the headache claim, September 1992, can not be used as the 
effective date of the claim.  However, the Board finds that 
the statement from the veteran received on August 11, 1993 
does constitute a claim for service connection for headaches.  
Accordingly, therefore, the appropriate effective date for 
service connection for headaches is August 11, 1993.  


ORDER

Service connection for night sweats is granted.  

Service connection for memory loss is denied.  

Service connection for a skin rash on the foot is denied.  

An effective date of August 11, 1993 for service connection 
for headaches is granted.  


REMAND

The veteran has reported Gulf War service with exposure to 
smoke and chemicals.  He claims service connection for 
fatigue and joint pain which he connects to his Gulf War 
service.  There is medical opinion of record that identifies 
current disability manifested by fatigue and joint pain and 
connects that disability to disease or injury in service.

An October 1997 VA examination diagnosed chronic fatigue 
syndrome.  However, the examination report did not show that 
the diagnostic criteria of 38 C.F.R. § 4.88a were met.  The 
Board is of the opinion that, consistent with VA's duty to 
assist the veteran in the development of the claim, he should 
be afford an examination to determine if the diagnostic 
criteria of 38 C.F.R. § 4.88a for chronic fatigue syndrome 
have been met.  If the criteria for the diagnosis of chronic 
fatigue syndrome are not met, the RO must consider whether 
the veteran has fatigue as a symptom of undiagnosed illness 
which is compensable under 38 U.S.C.A. § 1117 (West 1991); 
38 C.F.R. § 3.317 (1999).  He should also be afforded VA 
examination to determine whether the joint pain is a 
manifestation of a diagnosed or undiagnosed illness.

In April 1993, the Atlanta, Georgia RO denied service 
connection for tiredness, shortness of breath, sweating and a 
rash on the right foot, as well as for a back disorder by 
aggravation.  A letter received in August 1993 notified the 
RO of the veteran's disagreement with the April 1993 rating 
decision.  He specifically asserted that he had shortness of 
breath diagnosed as emphysema caused by smoke from oil well 
fires.  The RO did not issue a statement of the case (SOC) on 
the issue of service connection for disability manifested by 
shortness of breath.  The Veterans Claims Court has held that 
where a claimant files a notice of disagreement and the RO 
has not issued a SOC, the issue must be Remanded to the RO 
for an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to service connection for fatigue, 
and for joint, respiratory and back disorders are REMANDED to 
the RO for the following:  

1.  The RO should obtain all of the 
veteran's current VA medical records.

2.  The veteran should be given an 
examination to determine if he has 
fatigue or joint pain due to diagnosed or 
undiagnosed illness.  The examination 
should also determine if he has a 
disability which meets the diagnostic 
criteria for a chronic fatigue syndrome.  
The claims folder, including this Remand, 
should be made available to the examiner 
for review.  Any tests or studies which 
the examiner finds to be indicated should 
be done.  

For VA purposes, the diagnosis of chronic 
fatigue syndrome  requires: (1) new onset 
of debilitating fatigue severe enough to 
reduce daily  activity to less than 50 
percent of the usual level for at least 
six  months; and (2) the exclusion, by 
history, physical examination, and 
laboratory  tests, of all other clinical 
conditions that may produce similar  
symptoms; and (3) six or more of the 
following: (i) acute onset of the 
condition, (ii) low grade fever, (iii) 
nonexudative pharyngitis, (iv) palpable 
or tender cervical or axillary lymph 
nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours 
or longer after exercise, (vii) headaches 
(of a type, severity, or pattern that is 
different  from headaches in the pre-
morbid state), (viii) migratory joint 
pains, (ix) neuropsychologic symptoms, 
(x) sleep disturbance.  38 C.F.R. § 4.88a 
(1999).  

The examiner should list all objective 
indications of fatigue and joint pain.  

The examiner should also express an 
opinion as to whether it is at least as 
likely as not that the veteran's 
complaints of fatigue are due to 
diagnosed illness (to include chronic 
fatigue syndrome) or to undiagnosed 
illness.  If the symptoms are due to 
diagnosed illness, the examiner should 
also indicate whether it is at least as 
likely as not that the disability was 
first manifested in service.

The examiner should also express an 
opinion as to whether it is at least as 
likely as not that the veteran's 
complaints of joint pain are due to 
diagnosed illness or to undiagnosed 
illness.  If the symptoms are due to 
diagnosed illness, the examiner should 
also indicate whether it is at least as 
likely as not that the disability was 
first manifested in service.

3.  If the regulatory criteria for a 
diagnosis of chronic fatigue syndrome are 
not met, the RO should consider the 
merits of the claim for service 
connection for fatigue as a symptom of 
undiagnosed illness.  The RO should also 
reconsider the claim for service 
connection for joint pain as a symptom of 
diagnosed and undiagnosed illness.

4.  The RO should issue a supplemental 
statement of the case which addresses 
entitlement to service connection for 
fatigue, joint and respiratory disorders.  
The Board notes that the issues are not 
limited to undiagnosed illness claims 
under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  The respiratory disorder claim 
require a timely substantive appeal for 
the Board to have appellate jurisdiction.  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Veterans Claims Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 17 -
